SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1042
CAF 10-01603
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF ELIZABETH J.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

JOCELYN J., RESPONDENT-APPELLANT.


JOHN T. NASCI, ROME, FOR RESPONDENT-APPELLANT.

JOHN A. HERBOWY, COUNTY ATTORNEY, UTICA (DENISE J. MORGAN OF COUNSEL),
FOR PETITIONER-RESPONDENT.

WILLIAM L. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA, FOR ELIZABETH J.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered March 22, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an order revoking a
suspended judgment and terminating her parental rights with respect to
her daughter. Contrary to the mother’s contention, petitioner
established by a preponderance of the evidence that she violated the
terms of the suspended judgment (see Matter of Janasia H., 71 AD3d
1524, lv denied 15 NY3d 701). In addition, Family Court properly
concluded that termination of the mother’s parental rights was in the
child’s best interests inasmuch as the foster family had expressed a
desire to adopt the child, the mother was incarcerated and the
suspended judgment expired more than two years prior to her earliest
release date (see Matter of Saboor C., 303 AD2d 1022). The court also
properly determined that the mother failed to establish that it was in
the child’s best interests to have post-termination visitation with
her (see Matter of Sean H., 74 AD3d 1837, lv denied 15 NY3d 708).




Entered:    September 30, 2011                   Patricia L. Morgan
                                                 Clerk of the Court